Case 1:18-cv-06096-NGG-PK Document 17 Filed 04/18/19 Page 1 of 1 PageID #: 114
                                    D/p
    UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


    DONALD NIXON,on behalf of himself and all
    others similarly situated,
                                                             Case No. 1:18-cv-06096-NGG-PK
                           Plaintiffs,
                                                             STIPULATION OF DISMISSAL
                   -against-                                        WITH PREJUDICE


     TESLA,INC.
                          Defendant.




            Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(i), Plaintiff Donald Nixon

   ("Plaintiff') and Defendant Tesia, Inc ("Defendant"), by and through Plaintiffs undersigned

   counsel and Defendant's undersigned counsel, hereby stipulate and agree that this action shall be

   dismissed with prejudice. Each party shall bear its own costs, expenses, and attorney's fees.

   Dated:     Queens,New York
              April 11,2019


    Morrison & Foerster LLP                          SHALOM LAW,PLLC




    By.                                              By:IslJonaihan Shalom
    David McDowell                                       Jonathan Shalom
    707 Wilshire Boulevard,                             124-04 Metropolitan Avenue
    Los Angeles, CA 90017                               Kew Gardens, NY 11347
    Telephone: 1 (213) 892-5383                         Telephone:(718)971-9474
    Attorneysfor Defendant                              Attorneysfor Plaintiff




          s/Nicholas G. Garaufis
